PER CURIAM.
We accepted jurisdiction to review Barnett v. Department of Management Services, 931 So.2d 121 (Fla. 1st DCA 2006), in which the First District Court of Appeal certified a question of great public importance. After further consideration, we conclude that we should exercise our discretion and decline review because the circumstances of this case are fact-specific. Accordingly, this review proceeding is dismissed.
It is so ordered.
LEWIS, C.J., and WELLS, ANSTEAD, PARIENTE, QUINCE, CANTERO, and BELL, JJ., concur.